Exhibit 10.9

 

July 11, 2018

 

Kimbell Royalty Partners, LP

777 Taylor Street, Suite 810

Fort Worth, TX 76102

Email: Davis@kimbellrp.com

Facsimile: (817) 877-3728

Attention: R. Davis Ravnaas

 

Re:      First Amendment to Securities Purchase Agreements

 

Ladies and Gentlemen:

 

Reference is made to that certain Securities Purchase Agreement, dated as of May
28, 2018 (as amended, restated, supplemented, waived or otherwise modified from
time to time, the “HR Purchase Agreement”), among Haymaker Resources, LP,
Haymaker Services, LLC (“Services”) (solely for the purpose of Section 6.20
therein) and Kimbell Royalty Partners, LP (“Buyer”) and that certain Securities
Purchase Agreement, dated as of May 28, 2018 (as amended, restated,
supplemented, waived or otherwise modified from time to time, the “HM Purchase
Agreement” and, together with the HR Purchase Agreement, the “Purchase
Agreements” and each a “Purchase Agreement”), among Haymaker Minerals &
Royalties, LLC, Services (solely for the purpose of Section 6.20 therein) and
Buyer. Capitalized terms used in this letter agreement (this “Agreement”) but
not otherwise defined in this Agreement shall have the respective meanings
assigned to such terms in the applicable Purchase Agreement. Effective as of
July 11, 2018, the undersigned, as applicable, hereby agree to amend each
Purchase Agreement as follows:

 

Section 2.9 of each of the Purchase Agreement is amended and restated to include
a post-closing adjustment with respect to the Cash Amount as of the Closing Date
set forth in Section 2.2(a)(i) thereof by amending and restating clause (i) of
Section 2.9(a) to state as follows:

 

“(i) the final amounts described in Sections 2.2(a)(i),  2.2(a)(ii),
 2.2(a)(iii),  2.2(b)(i),  2.2(b)(ii) and 2.2(b)(iii), the portion of the Payoff
Amount directly funded by Buyer and the amount of any Seller Transaction
Expenses actually funded by Buyer, in each case as of or on the Closing Date, as
applicable,”

 

Except as expressly amended hereby, all of the terms, covenants, and other
provisions of the Purchase Agreements remain in full force and effect and remain
legal, valid and binding obligations of each party thereto enforceable in
accordance with the terms of the applicable Purchase Agreement.

 

The provisions of Sections 10.1, 10.2, 10.5 and 10.7 through 10.14 (inclusive)
of the Purchase Agreements are hereby incorporated into this Agreement by
reference, mutatis mutandis.

 

This Agreement may be executed in two or more counterparts, each of which shall
be deemed an original, but all of which together shall constitute one and the
same instrument. A signed copy of this Agreement delivered by e-mail or other
means of electronic transmission shall be deemed to have the same legal effect
as delivery of an original signed copy of this Agreement.

 

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]

 

 





--------------------------------------------------------------------------------

 



Please confirm that the foregoing is in accordance with your understanding by
signing and returning to us the enclosed copy of this Agreement, which shall
become a binding agreement upon our receipt.

 

 

 

 

 

Sincerely,

 

 

 

 

HAYMAKER RESOURCES, LP

 

 

 

 

By:

Haymaker Resources GP, LLC

 

Its:

General Partner

 

 

 

 

 

 

 

By:

/s/ Dashiell Lane

 

Name:

Dashiell Lane

 

Title:

Vice President

 

 

 

 

 

 

 

HAYMAKER MINERALS & ROYALTIES, LLC

 

 

 

 

 

 

 

By:

/s/ Vasilis Mouratoff

 

Name:

Vasilis Mouratoff

 

Title:

Chief Financial Officer and General Counsel

 

 

 

 

 

 

 

Solely for the limited purpose of Section 6.20 of the Purchase Agreements:

 

 

 

 

HAYMAKER SERVICES, LLC

 

 

 

 

 

 

 

By:

/s/ Vasilis Mouratoff

 

Name:

Vasilis Mouratoff

 

Title:

Chief Financial Officer and General Counsel

 





[Signature Page to Letter Agreement – First Amendment to Securities Purchase
Agreements]

--------------------------------------------------------------------------------

 



AGREED TO AND ACCEPTED BY:

 

 

 

 

KIMBELL ROYALTY PARTNERS, LP

 

 

 

 

By:

Kimbell Royalty GP, LLC

 

Its:

General Partner

 

 

 

 

 

 

 

By:

/s/ R. Davis Ravnaas

 

Name:

R. Davis Ravnaas

 

Title:

President and Chief Financial Officer

 

 

[Signature Page to Letter Agreement – First Amendment to Securities Purchase
Agreements]

--------------------------------------------------------------------------------